DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 21, 2022 has been entered. Claims 6, 13, 15-21, and 25 have been cancelled. Claims 1, 8-9, 14, and 24 have been amended. Claims 1-5, 7-12, 14, 22-24, and 26-28 remain pending in the application. Applicant’s amendments to the Specification and Drawings have overcome each and every objection set forth in the Non-Final Office Action mailed December 20, 2021. Applicant’s cancellation of claims 17 and 18 have rendered the 112(b) rejections set forth in the Non-Final Office Action mailed December 20, 2021 moot; however, new 112(b) rejection(s) has/have arisen because of claim amendments incorporating the limitations of claims 17 and 18 into the independent claim. Applicant’s amendment of claim 1 has not overcome the objection set forth in the Non-Final Office Action mailed December 20, 2021.

Response to Arguments
Applicant's arguments filed on March 21, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s argument wherein “…the Karan '949 publication does not contemplate a tab is integral with and extending from at least one of the inner layer and the outer layer in combination with an aperture through the inner and outer layers which allows the terminal end of the tab to pass therethrough…”, the Examiner asserts that Karan clearly teaches a tab with an aperture through the inner and outer layers which allows a terminal end of the tab to pass through as shown in Fig. 5-9. The Morgan reference was used as well as MPEP § 2144.04(V.B.) to show that one of ordinary skill in the art could have easily made Karan’s tab integral to the tag.
Regarding Applicant’s argument wherein “…nothing in the Karan '949 publication contemplates providing a unique code on the first portion of the inner layer and on the second portion of the inner layer which is removable from the first portion of the inner layer and the second portion of the outer layer…”, the Examiner asserts that Karan teaches a unique code on the first portion of the inner layer and a removable second portion of the inner layer. The combination of Saint et al. with Karan and Morgan is used to show that one of ordinary skill in the art could have modified Karan to add indicia on the second portion of the inner layer to match the first portion of the inner layer for the reasons provided in the previous non-final rejection and in this final rejection.
Regarding Applicant’s argument wherein “…the Morgan '657 patent fails to teach an identification tag including an aperture through the tag that is configured to allow the terminal end of the tab to pass therethrough or a unique code provided on the first portion of the inner layer and on the second portion of the inner layer which is removable from the first portion of the inner layer and the second portion of the outer layer…”, the Examiner asserts that Morgan does not need to teach these because Karan, the primary reference, already teaches all of these except for the unique code on the second portion, which Saint teaches. Examiner reiterates that the Morgan reference was used to teach an integral tab.
Regarding Applicant’s argument wherein “…nothing in the [Saint et al.] '267 patent fails to show or suggest an aperture through the tag that is configured to allow the terminal end of the tab to pass therethrough or a unique code provided on the first portion of the inner layer and on the second portion of the inner layer which is removable from the first portion of the inner layer and the second portion of the outer layer…” in page 4, para. 4, the Examiner asserts that Karan teaches an aperture through which a terminal end of the tag passes through, a unique code on the first portion of the inner layer, and a removable second portion of the inner layer. Examiner reiterates that Saint is used in combination with Karan to show that one of ordinary skill in the art could have modified Karan to add indicia on the second portion of the inner layer to match the first portion of the inner layer for the reasons provided in the previous non-final rejection and in this final rejection.
Regarding Applicant’s argument wherein “…nothing in the cited references, either alone or in combination, shows or suggests a method of associating an identification tag with an article…” in page 5, para. 3, to page 6, para. 1, the Examiner asserts that the combination of Karan, Morgan, and Saint contemplates this methodology as shown in the rejections below.
Regarding Applicant’s argument wherein “…nothing in any of the cited references, either alone or in combination, shows or suggests a method of associating an individual with an article utilizing an identification tag…”, the Examiner assets that the combinations of Karan, Morgan, Saint and Al Sheikh contemplate this methodology as shown in the rejections below.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 8, “removeably” should be “removably”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites the limitation “…such that a second portion of the tab projects from the identification tag…” in line 15. This is not supported by the original disclosure. The original disclosure states that the third portion of tab projects through the identification tag (p. 10, lines 25-29; see also Fig. 7-9).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-12, 14, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations “positioning a first portion of the tab on the first portion of the second layer of the identification tag; inserting the terminal end of the tab through an aperture extending through the first and second layers such that a second portion of the tab projects from the identification tag… and to capture the first portion of the tab between the first portion of the second layer and the second portion of the first layer of the identification tag thereby retaining the article on the tab… the first end of the tab and the portion of the tab captured between the second portion of the first layer and the first portion of the second layer of the identification tag define a loop therebetween having a length”. It is unclear how the first portion of the tab can be captured between the first and second layers of the identification tag. This limitation is inconsistent with the specification and drawings wherein the second portion of the tab is captured between the first and second layers (See page 10, lines 25-29. Fig. 8 shows first portion 75 of tab, second portion 79 of tab, and third portion 85 of tab).  Claim 8 further recites the limitation “the length of the loop is varied in response to varying the length of the second portion of the tab prior to capturing the first portion of the tab between the second portion of the first layer and the first portion of the second layer”. If the first portion of the tab is captured between the two layers of the tag, then a loop cannot be created (as Fig. 8 shows). It is unclear how a loop is created if the first portion of the tab is the one that is captured between the two layers of the tag; thus, the claim is indefinite. For examination purposes, claim 8 is interpreted to be consistent with the specification and drawings wherein the first portion of the tab creates a loop when the second portion of the tab is captured between the first and second layers of the tag and the third portion of the tab projects from the tag.
Claim 8 recites the limitation “printing the unique code associated with an article on the second portion of the second layer” in lines 9-10. It is unclear whether this article is the same or different from the article in lines 7-8. Thus, this claim is indefinite. For examination purposes, examiner interprets “an article” in line 9 as the same article in line 7.
Claim 9-12, 14, and 22-23 are also indefinite by virtue of their dependency on claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Karan (US 20170124919 A1), hereinafter Karan, in view of Morgan (US 5560657 A) cited in the IDS filed March 9, 2020, hereinafter Morgan, and Saint et al. (US 7810267 B2), hereinafter Saint.
Claim 1, Karan teaches an identification tag (Fig. 8 shows a security tag 10), comprising:
an outer layer having first and second portions, an inner surface and an outer surface (Fig. 2A and 3 show an outer layer 86 with first portion 86a, second portion 86b, inner surface 88, and outer surface 90 [para. 0037, lines 2-16]);
an adhesive disposed on the first and second portions of the inner surface of the outer layer (Fig. 3 shows adhesive 100 on the first and second portions 86a and 86b of the inner surface 88 of outer layer 86 [para. 37, lines 26-28]);
an inner layer having first and second portions, an inner surface, and an outer surface (Fig. 2b and 3 show an inner layer 106 with first portion 106a, second portion 106b, inner surface 108, and outer surface 110 [para. 0038, lines 1-12]), the inner surface of the first portion of the inner layer being bound to the inner surface of the first portion of the outer layer by the adhesive (Fig. 3 shows that a first portion 108a of inner surface 108 of inner layer 106 is bound by adhesive 100 to a first portion 88a of inner surface 88 of the outer layer 86 [para. 0040, lines  12-16]) and the inner surface of the second portion of the inner layer being removeably affixed to the inner surface of the second portion of the outer layer (Fig. 3 and 5 show a second portion 108b of inner surface 108 of inner layer 106 is removably attached to second portion 88b of inner surface 88 of outer layer 86 [para. 0040, lines 22-30]);
[a] tab having a terminal end (Fig. 5 shows a tab 34 with a terminal end 38 extending through a passageway 30, which extends through both layers of tag 10 [para. 0042, lines 1-22]);
an aperture extending through the inner and outer layers (Fig. 3-4, 5-7 show an aperture 30, which extends through both layers of tag 10 [para. 0042, lines 1-22]), the aperture configured to allow the terminal end of the tab to pass therethrough (Fig. 5-7 show the aperture 30 is configured to allow the terminal end 38 of the tab 34 to pass through);
a unique code associated with an article printed on the first portion of the inner layer (Tag 10 has unique codes 26 and 28 printed on the first portion 110a of the inner layer 106 [para. 0044, lines 1-5]; see also Fig. 8); wherein:
the outer layer is configured to be foldable (Fig. 6 shows the outer layer is foldable) such that with the second portion of the inner layer removed from the second portion of the outer layer, the inner surface of the second portion of the outer layer is configured to be bound to outer surface of the first portion of the inner layer (Fig. 5-7 show the second portion 106b of inner layer 106 is removed and the second portion 88b of the outer layer 86 is folded over and into the first portion 106a of the inner layer 106 and the first portion 88a of the outer layer 86 [para. 0043, lines 1-17]) so as to capture the first portion of the inner layer and a portion of the tab with the terminal end extending through the aperture between the first and second portions of the outer layer (Fig. 5-7 show the first portion of inner layer 106 and a portion of fastener 34 being captured between the first and second portions 86a and 86b of outer layer 86 while a terminal end of fastener 34 is extending through the passageway 30 [para. 0043, lines 22-25]); and
the unique code on the first portion of the inner layer is viewable through the outer layer (Fig. 8 shows the codes 26 and 28 are visible through the outer layer 86 because the outer layer 86 is transparent [para. 0044, lines 1-5]) with the first portion of the inner layer captured between the first and second portions of the outer layer (Fig. 5-7 show the first portion 106a of the inner layer 106 is captured between the second portion 88b and the first portion 88a of outer layer 86);
wherein:
the second portion of the inner layer is detachable from the first portion of the inner layer (Fig. 3-5 show the second portion 106b of the inner layer 106 is detachable from the first portion 106a of the inner layer).
Karan fails to disclose a tab integral with and extending from at least one of the inner layer and the outer layer. However, Morgan teaches a tab integral with and extending from at least one of the inner layer and the outer layer (Fig. 1 shows a tongue 14 that is integral with and projecting from base layer 12 [col. 3, lines 31-35]).
Karan and Morgan are both considered to be analogous to the claimed invention because they are in the same field of endeavor, i.e. tamper evident tags or labels for luggage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan to incorporate the teachings of Morgan to make the tab integral to the identification tag because the tab being integral to the identification tag allows for more security and prevents the easy removal, tearing, or tampering of the tag (col. 2, lines 3-10). Further, it has been held by the court that the use of a one piece construction instead of the separate structure disclosed in Karan would be merely a matter of obvious engineering choice. See MPEP § 2144.04.
Neither Karan nor Morgan explicitly discloses the second portion of the inner layer printed with the unique code. However, Saint teaches the second portion of the inner layer includes the unique code associated with the article printed thereon (Fig. 11 shows a unique code on the second portion [flap 68] of the inner layer [face sheet 52] of tag 60).
Karan, Morgan, and Saint are all considered analogous to the claimed invention because they are in the same field of endeavor, i.e. identification labels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan to incorporate the teachings of Saint to print the unique code on the second portion of the inner layer because a plurality of identification cards that contain the same information is desirable since the extra cards can be separated and affixed to other articles for identification (col. 8, lines 66-67, to col. 9, lines 1-14).
Claim 2, Karan further teaches the identification tag of claim 1 further comprising a non-binding layer of material affixed to the inner surface of the second portion of the inner layer (Fig. 3 shows a non-binding layer 126 on the second portion 108b of the inner surface 108 of the inner layer 106 [para. 0038, lines 21-23]).
Claim 3, Karan further teaches the identification tag of claim 2 wherein the material is one of silicone and wax (Para. 0040, lines 22-35, “Silicone 126 or other non-binding material, e.g., wax or Teflon…”).
Claim 4, Karan further teaches the identification tag of claim 1 wherein the unique code includes at least one of a barcode and an alphanumeric code (Fig. 8 shows a barcode 26 and an alphanumeric code 28 [para. 0039, lines 13-23]).
Claim 5, Karan further teaches the identification tag of claim 1 wherein the outer layer is transparent (Para. 0037, lines 1-4, “…tag 10 includes a first transparent layer 86…”).
Claim 24, Karan teaches a method of associating an individual with an article utilizing an identification tag (The disclosed tamper evident tag associates an article with an individual by providing a unique code that gets scanned by a merchant, which subsequently gets embedded on a customer’s receipt [para. 0044, lines 5-20]), the method comprising the steps of:
providing the identification tag with first and second layers laminated to each other and (Fig. 3 shows the identification tag has first layer 86 and second layer 106 laminated together), the second layer including first and second portions (Fig. 3 shows second layer 106 has a first portion 106a and second portion 106b);
providing a unique code associated with an article on the first portion of the second layer (Para. 0044, lines 1-5, states that a unique code is printed on the first portion 110a of outer surface 110 of the inner layer 106; see also Fig. 8)
inserting [a] tab through the article at a user selected location thereof (Fig. 9 shows a fastener 34 is inserted through the article 70 at a user selected location [para. 0042, lines 1-3]);
inserting the second end of the tab though an aperture extending through the first and second layers (Fig. 5-7 show the fastener 34 with a terminal end 38 that is inserted through passageway 30 which extends through both layers of tag 10 [para. 0042, lines 1-22]);
detaching the second portion of the second layer from the first portion of the second layer (Fig. 3-5 show the second portion 106b of the second layer 106 is detachable from the first portion 106a of the second layer 106) and removing the second portion of the second layer to expose an adhesive on a second portion of the first layer (Fig. 5 shows the second portion 106b of second layer 106 is removed to expose the adhesive 100 on the second portion 86b of first layer 86 [para. 0043, lines 1-25]); and
folding the second portion of the first layer of the identification tag over a first portion of the first layer so as to capture the first portion of the second layer between the first and second portions of the first layer (Fig. 6-7 show the second portion 86b of first layer 86 is folded over the first portion 86a with the first portion 106a of inner layer 106 captured between the two portions of layer 86 [para. 0043, lines 1-25]).
Karan fails to disclose the limitation of claim 24 of a tab extending from the first and second layers. However, Morgan discloses a tab extending therefrom (Fig. 1 shows a tongue 14 that is integral with and projecting from base layer 12 [col. 3, lines 31-35]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan to incorporate the teachings of Morgan to make the tab integral to the identification tag for the same reason as claim 1 above.
Neither Karan nor Morgan discloses the limitation of claim 24 wherein the tab has three portions with the second portion between the two layers, a unique code on the second portion of the second layer, and a loop created by the first and second portions of the tab.
Regardless, Saint teaches a method wherein:
the tab having a first end interconnected to at least one of the first and second layers (Fig. 8 shows a first end of a strap 24 attached to panel 26 [see annotated Fig. 8 below]), a second end (Fig. 8 shows a second, terminal end of the strap 24 [see annotated Fig. 8 below]), a first portion adjacent the first adjacent the first end (Fig. 8 shows a first portion of the tab adjacent to the first end [see annotated Fig. 8]), a second portion adjacent the first portion (Fig. 8 shows a second portion adjacent to the first portion [see annotated Fig. 8]) and a third portion between the second portion and the second end (Fig. 8 shows a third portion in between the second portion and second end [see annotated Fig. 8]);
the third portion of the tab projects from the identification tag (Fig. 8 shows the third portion of the tab projects from the tag [see annotated Fig. 8 below]);
positioning the second portion of the tab on the first portion of the second layer of the identification tag (Fig. 8 shows the second portion of the tab is on panel 26 [see annotated Fig. 8]);
and to capture the second portion of the tab between the second portion of the first layer and the first portion of the second layer of the identification tag such that the first portion of the tab defines a loop receiving the article thereon (Fig. 8 shows the second portion of strap 24 of the band 20 is captured between the identification panel 26 and closing flap 28 and shows the first portion of the tab defines a loop; the loop receives the article, i.e. a patient’s wrist);
wherein the loop has a length (Fig. 8-9 show the loop has a length) and further comprising the additional step of varying the length of the loop in response to varying the length of the third portion of the tab prior to capturing the second portion of the tab between the second portion of the first layer and the first portion of the second layer of the identification tag (Fig. 9 shows the strap 24 of the band 20 having a loop that can be varied prior to closing flap 28 by changing the length of the second portion, i.e. the portion that gets caught between panel 26 and flap 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan to incorporate the teachings of Saint to have a tab that has a first portion, a second portion between the first portion and terminal end, the second portion is captured between two layers, and a third portion because all these portions of the tab provide sufficient material to go around articles of various sizes. Additionally, the second portion being sandwiched between layers allows for a more secure assembly of the tag that prevents easy tearing. It would have also been obvious to one of ordinary skill in the art to have a loop with a length that can be changed because being able to change the length of the loop allows for the tag to be used for various articles sizes and configurations. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan to incorporate the teachings of Saint to have a loop with a length that can be changed because being able to change the length of the loop allows for the tag to be used for various articles sizes and configurations.


    PNG
    media_image1.png
    489
    813
    media_image1.png
    Greyscale


Claims 7-12, 14, 22-23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Karan (US 20170124919 A1), hereinafter Karan, in view of Morgan (US 5560657 A), hereinafter Morgan, Saint et al. (US 7810267 B2), hereinafter Saint, and Al-Sheikh (US 20050040226 A1), hereinafter Al-Sheikh.
Claim 7, Karan, Morgan, and Saint fail to explicitly disclose the specific limitation of an image of an individual associated with the article is printed on the second portion of the inner layer.
Regardless, Al-Sheikh teaches an identification system comprising an image of an individual associated with the article is printed on the second portion of the inner layer (Fig. 1 shows an image of an individual on both first and second portions of a boarding pass). 
Karan, Morgan, Saint and Al-Sheikh are all considered analogous to the claimed invention because they are in the same field of endeavor, i.e. identification tags. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan and Saint to incorporate the teachings of Al-Sheikh to add an image of an individual the second portion of  the inner layer because a picture on an identification tag is used “to promote security” by validating the identity of the person claiming an article (Al-Sheikh, para. 0023, lines 1-4).
Claim 8 (as best understood), Karan teaches a method of associating an identification tag with an article (Fig. 9 shows an identification tag 10 is associated with an article 70), the method comprising the steps of:
	providing the identification tag with first and second layers laminated to each other (Fig. 3 shows the identification tag has first layer 86 and second layer 106 laminated together), the second layer including first and second portions (Fig. 3 shows second layer 106 has a first portion 106a and second portion 106b);
	printing a unique code associated with an article on the first portion of the second layer (Para. 0044, lines 1-5, states that a unique code is printed on the first portion 110a of outer surface 110 of the inner layer 106; see also Fig. 8);
	inserting [a] tab through the article at a user selected location thereof (Fig. 9 shows a tab 34 is inserted through the article 70 at a user selected location [para. 0042, lines 1-3]);
inserting the terminal end of the tab through an aperture extending through the first and second layers (Fig. 5-7 show the fastener 34 with a portion against the first portion 106a of the second layer 106 and the terminal end 38 of fastener 34 is inserted through passageway 30 that extends through first layer 86 and second layer 106 [para. 0042, lines 1-22]);
	detaching the second portion of the second layer from the first portion of the second layer (Fig. 3-5 show the second portion 106b of the second layer 106 is detachable from the first portion 106a of the second layer 106) and removing the second portion of the second layer to expose an adhesive on a second portion of the first layer (Fig. 5 shows the second portion 106b of second layer 106 is removed to expose adhesive 100 on the second portion 86b of first layer 86 [para. 0043, lines 1-25]); and
	folding the second portion of the first layer of the identification tag over a first portion of the first layer so as to capture the first portion of the second layer between the first and second portions of the first layer (Fig. 5-7 show the second portion 86b of first layer 86 is folded over the first portion 86a of first layer 86 and the first portion 106a of second layer 106 captured between the two portions of first layer 86 [para. 0043, lines 1-25]) and to capture the portion of the tab between the first portion of the second layer and the second portion of the first layer of the identification tag thereby retaining the article on the tab (Fig. 7 shows a portion 32 of fastener 34 is captured between the first portion 106a of the second layer 106 and the second portion 86b of the first layer 86; Fig. 9 shows an article 70 is retained on the tab).
Karan fails to explicitly disclose an integrated tab. However, Morgan discloses a tab extending therefrom (Fig. 1 shows a tongue 14 that is integral with and projecting from base layer 12 [col. 3, lines 31-35]) and the tab has a first end integral with the first portion of the second layer and a second terminal end (Fig. 1 shows a tongue 14 that is integral with and projecting from base layer 12 and has a free end 15 [col. 3, lines 31-35]);
the first end of the tab and the portion of the tab captured between the second portion of the first layer and the first portion of the second layer of the identification tag define a loop therebetween having a length (Fig. 3 shows the first end of the tongue 14 attached to the base creates a loop with portion of the tab captured between the base layer 12; the loop has a length); and
the article is retained on the loop (Fig. 3 shows the loop is retained between sides 32 and 34 of an article [col. 4, lines 1-6]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan to incorporate the teachings of Morgan to make the tab integral to the identification tag because the tab being integral to the identification tag allows for more security and prevents the easy removal, tearing, or tampering of the tag (col. 2, lines 3-10). Further, it has been held by the court that the use of a one piece construction instead of the separate structure disclosed in Karan would be merely a matter of obvious engineering choice. See MPEP § 2144.04. Additionally, it would have been obvious to one of ordinary skill in the art to make the tab long enough to be able to create a loop to retain an article because inserting the loop through an article, like the zippers or closures of suitcase, briefcase, etc., prevents unwanted access to the enclosed area; one would have to remove or destroy the label to gain access (Morgan, col. 2, lines 50-59).
Karan and Morgan fail to explicitly disclose the code on the second portion of the second layer and the first portion of the tab is positioned on the first portion of the second layer. Regardless, Saint teaches printing the unique code associated with an article on the second portion of the second layer (Fig. 11 shows a unique code printed on the second portion [flap 68] of the inner layer [face sheet 52] of tag 60);
positioning a first portion of the tab on the first portion of the second layer (Using interpretation of this claim consistent with the specification, Saint’s Fig. 8 shows the tab 24 has a first portion adjacent to the end of the strap integral to panel 26 and a second portion between the first portion and the terminal end with the second portion positioned on the first portion [see annotated Fig. 8 above]); and
the length of the loop is varied in in response to varying the length of the second portion of the tab prior to capturing the first portion of the tab between the second portion of the first layer and the first portion of the second layer of the identification tag (Fig. 9 shows the strap 24 of the band 20 having a loop that can be varied prior to closing flap 28 by changing the length of the second portion of the band, i.e. the portion that gets caught between panel 26 and flap 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan to incorporate the teachings of Saint to put the unique code on the second portion of the inner layer because a plurality of identification cards that contain the same information is desirable since the extra cards can be separated and affixed to other articles for identification (col. 8, lines 66-67, to col. 9, lines 1-14). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan to incorporate the teachings of Saint to have a tab that has a first portion, a second portion between the first portion and terminal end, and the second portion is captured between two layers because all these portions of the tab provide sufficient material to go around articles of various sizes and configurations. Additionally, the second portion being sandwiched between layers allows for a more secure assembly of the tag that prevents easy tearing. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan to incorporate the teachings of Saint to have a loop with a length that can be changed because being able to change the length of the loop allows for the tag to be used for various articles sizes and configurations.
Karan, Morgan, and Saint fail to explicitly disclose that the code on the second portion is compared to the code on the first portion of the tag. Regardless, Al-Sheikh teaches comparing the unique code on the second portion of the second layer with the unique code on the first portion of the second layer (Fig. 1 shows a unique code 4 on the first portion of the boarding pass 10 that corresponds and is used to compare to the unique code on the second portion of the boarding pass 10; para. 0035, lines 1-10, discloses the unique code to be an alphanumeric or bar code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan and Saint to incorporate the teachings of Al-Sheikh to compare the two codes on the first and second portions of the tag because having duplicate codes on separable portions further enhances security and identity verification for claiming an article or a service (which, in Al Sheikh’s case, is boarding a plane) when one portion of the unique code is retained by the merchant while the other portion is retained by the individual (Al Sheikh, para. 0034, lines 1-10, to para. 0035, lines 1-6).
Claim 9 (as best understood), Karan further teaches the method of claim 8 comprising the additional step of printing security information on a first side of the second layer of the identification tag (Security information consisting of codes 26 and 28 are printed on the top surface 110a of first portion 106a of the second layer 106 [para. 0044, lines 1-5]; see also Fig. 8).
Claim 10 (as best understood), Karan further teaches the method of claim 8 wherein:
the second portion of the first layer includes an adhesive thereon (Fig. 3 and 5 show the second portion 86b of the first layer 86 has an adhesive 100); and
the first portion of the second layer is bound to the first portion of the first layer by the adhesive (Fig. 3 and 5 show the first portion 106a of second layer 106 is attached to the first portion 86a of the first layer 86 by the adhesive 100).
Claim 11 (as best understood), Karan further teaches the method of claim 10 wherein the second portion of the second layer has a non-binding layer of material affixed thereto (Fig. 3 shows the second portion 106b of second layer 106 has a non-binding layer of material 126 [para. 0040, lines 21-35]).
Claim 12 (as best understood), Karan further teaches the method of claim 11 wherein the material is one of silicone and wax (Para. 0040, lines 22-35, “Silicone 126 or other non-binding material, e.g., wax or Teflon…”).
Claim 14 (as best understood), Karan further teaches the method of claim 8 wherein the unique code is at least one of a barcode and an alphanumeric code (Para. 0039, lines 5-23, states that the second layer 106 has printed matter such as a barcode and alphanumeric code; Fig. 8 also shows a barcode 26 and an alphanumeric code 28).
Claim 22 (as best understood), Al-Sheikh teaches a method comprising the additional step of providing an image of an individual associated with the article on the first portion of the second layer (Fig. 1 shows an image of an individual on both first and second portions of a boarding pass). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan and Saint to incorporate the teachings of Al-Sheikh to provide an image of an individual associated with the article because a picture on an identification tag is used to promote security by validating the identity of the person claiming the article (Al-Sheikh, para. 0023, lines 1-4).
Claim 23 (as best understood), Al Sheikh teaches a method comprising the additional step of comparing the image of the individual on the first portion of the second layer with the individual to confirm an association of the article and the individual (Para. 0030, lines 1-6, discloses that “a human-cognizable image on a boarding pass is compared with the user presenting the boarding pass”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan to incorporate the teachings of Al-Sheikh to compare the image of the individual on the identification tag with the individual because this enhances security and prevents impersonation and theft of the article (Al-Sheikh, para. 0008, lines 1-5).
Claim 26, Karan in view of Morgan and Saint teaches all of the elements and limitations of the method of claim 24 above. However, neither Karan, Morgan, nor Saint discloses the specific limitation of comparing the unique code on the second portion of the second layer with the unique code on the first portion of the second layer.
Regardless, Al-Sheikh teaches a method comprising the additional step of comparing the unique code on the second portion of the second layer with the unique code on the first portion of the second layer (Fig. 1 shows a unique code 4 on the first portion of the boarding pass 10 corresponds and is used to compare to the unique code on the second portion of the boarding pass 10; para. 0035, lines 1-10, discloses the unique code to be an alphanumeric or bar code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan and Saint to incorporate the teachings of Al-Sheikh to compare the two codes on the first and second portions of the tag because having duplicate codes on separable portions further enhances security and identity verification for claiming an article or a service (which, in Al Sheikh’s case, is boarding a plane) when one portion of the unique code is retained by the merchant while the other portion is retained by the individual (Al Sheikh, para. 0034, lines 1-10, to para. 0035, lines 1-6).
Claim 27, Al-Sheikh teaches a method comprising the additional step of providing an image of an individual associated with the article on the first portion of the second layer (Fig. 1 shows an image of an individual on both first and second portions of a boarding pass). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan and Saint to incorporate the teachings of Al Sheikh to provide an image of an individual associated with the article because a picture on an identification tag is used to promote security by validating the identity of the person claiming the article (Al-Sheikh, para. 0023, lines 1-4).
Claim 28, Al-Sheikh teaches a method comprising the additional step of comparing the image of the individual on the first portion of the second layer with the individual to confirm an association of the article and the individual (Para. 0030, lines 1-6, discloses that “a human-cognizable image on a boarding pass is compared with the user presenting the boarding pass”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan and Saint to incorporate the teachings of Al-Sheikh to compare the image of the individual on the identification tag with the individual because this enhances security and prevents impersonation and theft of the article (Al-Sheikh, para. 0008, lines 1-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greer et al. (US 8074389 B2) discloses an identification band with a unique code. The band has an imaging area and a slot through which the imaging area is cinched to form the band. However, it does not disclose that a portion of the band is captured between two layers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631